McKinstry, J.,
concurring:
I concur generally in the views expressed by Mr. Justice Crockett.
I am also of opinion that the Commissioner of the General Land Office and Secretary of the Interior properly held that the pre-emption claimant, bona fide, mentioned in the act of 1866, was one who, prior to the passage of the act, had not only proved up, paid and received a certificate, but who had done this in good faith—that is, for his own benefit, or without having contracted to transfer the title he should acquire.
If the plaintiff had actually received his certificate prior to the passage of the act of 1866, the defendant—as purchaser from the Mexican grantee, in actual possession— would have been entitled to prove before the officers of the Land Department that the pretended pre-emption had been asserted, and the certificate obtained against the policy of the laws by fraud practiced on those officers. Congress recognized the equities of those who had purchased from Spanish or Mexican grantees, and who held actual possession under such purchases, and determined to give them, at the minimum price, the lands of which they so held possession, unless some other person had acquired a patent, or an absolute right to a patent, prior to the passage of the act. And, to render the grant effectual, Congress further gave to or recognized in such purchasers from Spanish or Mexican grantees the right of challenging, before the land officers, the legal title, or an apparent perfect equity, acquired by a pretended pre-emptioner fraudulently.
Thus construed, the act of 1866 was declaratory of the law, as subsequently held by the Supreme Court of the United States in the Suscol cases. The plaintiff, however, *397asserts a peculiar equity, the cogency of which I am unable to discover, and which depends on a construction of the statute which shall deprive the actual occupant, who has paid his money in good faith, of his right to acquire the Government title, and confer it on one who was originally a trespasser on lands to which the right of possession was in private persons by virtue of a grant from Mexico, a right recognized both by the legislation and judicial decisions of the United States; all this in opposition to, and to the overthrow of the construction of the statute given by officers whose special duty it is to act under such laws, and who must be supposed to be familiar with their practical operation. I agree that the judgment should be affirmed.